IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00330-CV

BRYAN LIGHT,
                                                             Appellant
v.

VISTRA ENERGY AND TXU ENERGY REP 10004,
                                     Appellees



                           From the 443rd District Court
                               Ellis County, Texas
                              Trial Court No. 98838


                           MEMORANDUM OPINION


       In two issues, appellant, Bryan Light, advancing pro se in the trial and appellate

courts, challenges the trial court’s granting of a motion to dismiss filed pursuant to Texas

Rule of Civil Procedure 91a by appellees, Vistra Energy and TXU Energy REP 10004. See

TEX. R. CIV. P. 91a. Specifically, Light contends that the trial court erred by excluding

critical evidence and that the evidence is factually insufficient to support the dismissal.

We affirm.
Background

        Light filed his original petition against appellees, alleging causes of action for

wrongful termination and intentional infliction of emotional distress. In his petition,

Light did not specify the elements of his causes of action or the evidence in support of

any specific element. Light attached seven exhibits to his original petition and, from what

we can discern, complained about the termination of his employment by appellees for

“emailing a competitor’s pricing matrix to his two supervisors” after he had been asked

to do so.

        Appellees filed a joint answer and specially excepted to Light’s original petition.

In response to appellees’ special exceptions, Light filed an “addendum” to his petition,

which appears to be a repeat of his original petition and, once again, did not specify the

elements of his causes of action or the evidence in support of any specific element.

        Thereafter, appellees timely filed a joint motion to dismiss under Texas Rule of

Civil Procedure 91a, asserting that Light’s conclusory pleading demonstrates that his

wrongful-termination and intentional-infliction-of-emotional-distress claims have no

basis in law or fact. See id. Appellees further argued that Light’s emotional distress claim

is barred by the availability of employment-dispute remedies, regardless of whether he

succeeds on or even pleads such legal theories. Light responded by filing a “Motion for

Pretrial for November 30, 2018,” arguing that his claims have a basis in law and in fact




Light v. Vistra Energy, et al.                                                         Page 2
and that a jury “is the fair and just way to resolve this unprecedented case.” (Emphasis

in original).

        Both parties set their motions for a hearing and provided timely notices to the

other. However, Light filed another pleading, again asserting claims for wrongful

termination and intentional infliction of emotional distress without identifying the

elements of his causes of action or relevant evidence in support of any specific element.

        At the hearing on the parties’ motions, the trial court granted appellees’ Rule 91a

motion to dismiss.

Standard of Review

        Texas Rule of Civil Procedure 91a allows a party, with exceptions not applicable

here, to “move to dismiss a cause of action on the grounds that it has no basis in law or

fact.” Id. at R. 91a.1. “A cause of action has no basis in law if the allegations, taken as

true, together with inferences reasonably drawn from them, do not entitle the claimant

to the relief sought.” Id. We review the merits of a Rule 91a motion de novo because the

availability of a remedy under the facts as alleged is a question of law. City of Dallas v.

Sanchez, 494 S.W.3d 722, 724-25 (Tex. 2016) (per curiam) (citing Wooley v. Schaffer, 447

S.W.3d 71, 75-76 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)).

Analysis

        At the outset, we note that Light has filed three briefs on the merits, two addenda,

and a reply to appellees’ joint brief. Despite the fact that appellees complained in their


Light v. Vistra Energy, et al.                                                        Page 3
brief about Light’s lack of citations to the record and legal authorities, we count only one

citation to the record and no citations to any legal authorities. 1 Texas Rule of Appellate

Procedure 38.1(i) provides that a “brief must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.” TEX. R.

APP. P. 38.1.(i). This requirement is not satisfied by merely uttering brief conclusory

statements, unsupported by legal citations. Martinez v. El Paso County, 218 S.W.3d 841,

844 (Tex. App.—El Paso 2007, pet. struck). Furthermore, Texas courts have noted that

“an issue not supported by references to the record is waived.” Nguyen v. Kosnoski, 93

S.W.3d 186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.); see Dorton v. Chase, 262

S.W.3d 396, 400 (Tex. App.—Waco 2008, pet. denied) (stating that issues that do not

comply with Texas Rule of Appellate Procedure 38.1(i) are inadequately briefed and

present nothing for review); Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—

Dallas 2004, pet. denied) (noting that an appellate court has no duty to perform an

independent review of the record and applicable law to determine whether the

complained-of error occurred).




1 In his April 8, 2019 addendum, Light referenced mediation between the parties and a hearing before the
Texas Workforce Commission that occurred after the trial court signed its October 22, 2018 judgment
granting appellees’ Rule 91a motion to dismiss. We cannot consider this new evidence included in Light’s
April 8, 2019 addendum because it was not formally included in the record and, thus, was not before the
trial court when appellees’ Rule 91a motion to dismiss was decided. See Gonzalez v. Villarreal, 251 S.W.3d
763, 777 n.17 (Tex. App.—Corpus Christi 2008, pet. dism’d w.o.j.); Till v. Thomas, 10 S.W.3d 730, 733-34 (Tex.
App.—Houston [1st Dist.] 1999, no pet.).

Light v. Vistra Energy, et al.                                                                         Page 4
        We recognize that Light was pro se in the trial court and is pro se on appeal.

However, under Texas law, pro-se litigants are held to the same standards as licensed

attorneys with regard to compliance with applicable laws and rules of procedure.

Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978); see In re N.E.B., 251 S.W.3d

211, 211-12 (Tex. App.—Dallas 2008, no pet.); see also Weaver v. E-Z Mart Stores, 942 S.W.2d

167, 169 (Tex. App.—Texarkana 1997, no writ) (noting that a pro-se litigant is held to the

same standard that applies to a licensed attorney and that no allowance is made for the

fact that a party is not a lawyer). Given that Light’s filings on appeal do not comply with

Texas Rule of Appellate Procedure 38.1(i), we conclude that his issues are inadequately

briefed and present nothing for review.

        Nevertheless, even if Light had adequately briefed his issues on appeal, they lack

merit. This is because Rule 91a.6 provides that “the court may not consider evidence in

ruling on the motion and must decide the motion based solely on the pleading of the

cause of action, together with any pleading exhibits permitted by Rule 59.” TEX. R. CIV.

P. 91a.6. Light has not identified any evidence that was purportedly excluded by the trial

court. And to the extent that Light attempted to offer evidence at the hearing on the Rule

91a motion to dismiss, the trial court was required to disregard it.2 See id.




2We do not have a Reporter’s Record for the hearing conducted on appellees’ Rule 91a motion to dismiss
because Light “failed to pay or make arrangements to pay the reporter’s fee.” As such, this appeal was
submitted on the Clerk’s Record alone. See TEX. R. APP. P. 37.3(c)(2).

Light v. Vistra Energy, et al.                                                                 Page 5
        With regard to Light’s contention that the evidence is factually insufficient to

support dismissal, we note that Light’s pleadings fail to allege a recognized exception to

the at-will employment doctrine. See Safeshred, Inc. v. Martinez, 365 S.W.3d 655, 659 (Tex.

2012) (“Apart from Sabine Pilot, this Court has steadfastly adhered to the employment at-

will doctrine.” (citation omitted)); Sabine Pilot Serv., Inc. v. Hauck, 687 S.W.2d 733, 735

(Tex. 1985) (recognizing a narrow exception to the at-will employment doctrine allowing

employees to sue their employers if they are discharged “for the sole reason that the

employee refused to perform an illegal act”).

        Moreover, with respect to his intentional-infliction-of-emotional-distress claim,

Light did not allege a legal or factual basis for extreme and outrageous conduct in the

employment-termination decision. See Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816

(Tex. 2005) (“[I]ntentional infliction of emotional distress is a ‘gap-filler’ tort never

intended to supplant or duplicate existing statutory or common-law remedies.” (citation

omitted)); Hoffmann-LaRoche Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004) (stating

that the elements of a claim for intentional infliction of emotional distress are: (1) the

defendant acted intentionally or recklessly; (2) the defendant’s conduct was extreme and

outrageous; (3) the conduct caused the plaintiff emotional distress; and (4) the emotional

distress was severe); GTE Sw., Inc. v. Bruce, 998 S.W.2d 605-612-13 (Tex. 1999) (“[A] claim

for intentional infliction of emotional distress does not lie for ordinary employment

disputes.”). Accordingly, we cannot say that the trial court erred when it granted


Light v. Vistra Energy, et al.                                                       Page 6
appellees’ Rule 91a motion to dismiss. See TEX. R. CIV. P. 91a.1; see also Sanchez, 494 S.W.3d

at 724-25; Wooley, 447 S.W.3d at 75-76. We overrule both of Light’s issues on appeal.

Conclusion

        We affirm the judgment of the trial court.




                                                TOM GRAY
                                                Chief Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Rose 3
Affirmed
Opinion delivered and filed October 13, 2021
[CV06]




3The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

Light v. Vistra Energy, et al.                                                                     Page 7